                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

PLANNED PARENTHOOD OF                               )
TENNESSEE AND NORTH                                 )
MISSISSIPPI, et al.,                                )
                                                    )
     Plaintiffs,                                    )          NO. 3:20-cv-00740
                                                    )
v.                                                  )          JUDGE CAMPBELL
                                                    )          MAGISTRATE JUDGE NEWBERN
HERBERT H. SLATERY, et al.,                         )
                                                    )
     Defendants.                                    )

                                               ORDER

         For the reasons discussed at the hearing on January 25, 2021, the parties shall file briefs by

 February 12, 2021, up to five pages in length, regarding the information contained on the

 Tennessee Department of Health website referenced in Tennessee Code Annotated Section 39-15-

 218(e). Defendants shall also file in the record a screenshot of the referenced website information.

         It is so ORDERED.

                                                        _______________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00740 Document 75 Filed 01/27/21 Page 1 of 1 PageID #: 2351
